Per Curiam.
Kathleen Courtenay Stone was admitted to practice by this Court in 1981 and lists a business address in Boston, Massachusetts with the Office of Court Administration. Stone now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Stone’s application.
Upon reading the affidavit of Stone sworn to December 6, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Stone is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Peters, P.J., Garry, Devine, Clark and Aarons, JJ., concur.
Ordered that Kathleen Courtenay Stone’s application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further ordered that Kathleen Courtenay Stone’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Kathleen Courte-nay Stone shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.